UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-33257 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1908796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6051 El Tordo, PO Box 9876
